Citation Nr: 0310324	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  97-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO)


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by obesity.  

2.  Entitlement to service connection for a disabling throat 
condition.  

3.  Entitlement to service connection for a sleeping 
disorder.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs (formerly Maryland 
Veterans Commission)


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision of the RO, 
which, in pertinent part, denied the benefits sought on 
appeal.  

In June 1999, the Board remanded, in pertinent part, the 
claims on appeal for additional necessary development, 
including a VA examination with medical nexus opinion.  
However, as noted in an October 2002 Board decision 
(regarding claims not presently at issue), the requested 
development was not satisfactorily completed at the RO.  
Thereafter, the Board, itself, undertook the previously 
requested development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002), codified at 38 C.F.R. 
§ 19.9(a)(2).  Although this development was completed at the 
Board in February 2003, the claims on appeal must now be 
remanded to the RO for consideration of additional evidence, 
as detailed below.  See Disabled American Veterans, et. al. 
v. Secretary of Department of Veterans Affairs, Nos. 02-7304, 
-7305, -7316 (Fed. Cir., May 1, 2003).  


REMAND

The Board perform additional necessary development with 
regard to the claims on appeal in February 2003.  However, 
before the veteran could be provided notice of the 
additionally received evidence, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) issued a 
decision, which now requires that the Board remand this case 
so that the RO may give consideration to the additional 
evidence, affording the veteran notice of the evidence 
through the issuance of a supplemental statement of the case 
(SSOC).  In Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003), the Federal Circuit held that that 
part of the Veterans Claims Assistance Act of 2000 (VCAA), at 
38 C.F.R. § 19.9(a)(2)(ii), which allowed for Board 
development, was invalid as contrary to 38 U.S.C.A. § 
5103(b).  

Specifically, on February 24, 2003, the veteran was afforded 
a VA examination, a report of which is on file.  The RO must 
readjudicate the claims on appeal in light of the VA 
examination report of February 2003, so as to fulfill the 
requirements of VCAA as interpreted by the above Federal 
Circuit case.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied. 

2.  Thereafter, the RO should review and 
readjudicate the veteran's claims on 
appeal, with consideration given to all 
evidence received since the issuance of 
the May 2002 supplemental statement of 
the case (SSOC), to include the February 
2003 VA examination report and medical 
opinion.  If any decision remains adverse 
to the veteran, he and his representative 
should be furnished a full and complete 
SSOC, with regard to the issues on 
appeal, and the veteran and his 
representative should be afforded a 
reasonable opportunity to reply.  
Evidence recently submitted and not 
previously considered must be reviewed 
with reference in the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




________________________________
G.H. Shufelt	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



